DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/14/2022 has been entered. Claims 1-9 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/21/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jie Yang on 02/11/2022.
Claims 1-5 have been canceled.
Claim 6 of the application has been amended as follows:
A cellar sand storage preservation method for sweet potatoes, comprising the following specific operating steps:
(1) collecting mature tuberous roots, removing damaged, incomplete and diseased sweet potato pieces, and trimming to remove root hair and vines;
(2) performing BTH (Benzothiadiazole) soaking and cleaning on sweet potatoes to promote formation of a callus on an outer surface of the sweet potatoes, wherein a concentration is 100 mg/L, and soaking time is 3-5 min;
a wound healing periderm, wherein ultrasonic power is 100-300 W, and a frequency is 15 kHz;
(4) uniformly spraying a hydrophobic nano silica solution on sweet potato surfaces, wherein a concentration of the solution is 1-4 wt%; and then performing 60Co γ ray irradiation on the sweet potatoes at an irradiation dose of0.1-0.5 kGy;
(5) uniformly spraying a potassium permanganate solution having a mass fraction of 1-1.5 wt% on each part of a cellar, and performing synergistic ultrasonication during oxidation on the each part of the cellar, wherein ultrasonic power is 100 W, a frequency is 20-25 kHz, and time is 20-30 min;
(6) alternately laying multiple layers of sweet potatoes and multiple layers of sand when a temperature in the cellar is reduced to 13°C, wherein sand layer thickness is appropriate when the sweet potatoes are not seen; covering sandy particles of 5-8 cm thick on a last layer; and uniformly mixing microencapsulated preservation particles in the sandy particles, wherein a ratio of the microencapsulated preservation particles accounting for the sandy material is 5-15 wt%;
(7) building a frame to cover with a membrane tent outside sand storage heaps, wherein the membrane tent is a PE (Poly Ethylene) film of 0.04-0.06 mm thick, and concentrations of O2 and CO2 in the storage environment are respectively maintained in ranges of 7-8% and <10%; and
(8) performing secondary 60Co γ ray irradiation at an irradiation dose of 0.1-0.5 kGy on the sweet potatoes after being removed from the sand.
Allowable Subject Matter
Claims 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed invention is Lu (CN 107667679 A)) in view of Hu (CN 108850134 A), He (CN 107371689 A), KR 101815831 B1, Li (CN 109953113 A), Hu (CN 109042852 A), Davis (US 0354184 A), and Gao (CN 1456099 A). 
Regarding claim 6, Lu teaches (Paragraph 0002, 0015) a production process of original dried sweet potatoes, wherein a method of cellaring treatment includes laying and cellaring conditions, the laying method is laying 3-5 cm thick fine sand on the ground, laying dry straw on top of the fine sand, laying sweet potatoes in multiple layers, and the two adjacent layers are laid alternately. Lu further teaches (Paragraph 0037) sterilizing the sweet potatoes with Co60-γ ray irradiation after storage in the cellar. 
	Lu is silent on collecting mature tuberous roots, removing damaged, incomplete and diseased sweet potato pieces, and trimming to remove root hair and vines prior to storage. Also, Lu is silent on performing BTH (Benzothiadiazole) soaking and cleaning on sweet potatoes to promote formation of a callus on an outer surface of the sweet potatoes, wherein a concentration is 100 mg/L, and soaking time is 3-5 min. Furthermore, Lu is silent on performing ultrasonication on cleaned potatoes under ultrasonication of a high temperature of 25-33°C and high humidity of 90-95% for 2-3 days so as to form a wound healing periderm, wherein ultrasonic power is 100-300 W, and a frequency is 15 kHz. In addition, Lu is silent on uniformly spraying a hydrophobic nano silica solution on sweet potato surfaces, wherein a concentration of the solution is 1-4 wt%; and then performing 60Co y ray irradiation on the sweet potatoes at an irradiation dose of 0.1-0.5 kGy. Lu is further silent on uniformly spraying a potassium permanganate solution having a mass fraction of 1-1.5 wt% on each part of a cellar, and performing synergistic ultrasonication during oxidation on each part of the cellar, wherein ultrasonic 60Co y ray irradiation  being performed at an irradiation dose of 0.1-0.5 kGy. 
Hu (CN 108850134 A) teaches (Paragraph 0007-0011) harvesting yams, removing root hairs, and sterilizing by soaking the yams in a sterilizing solution.
He teaches (claims 1, 4) the use of benzothiadiazole (BTH) at a concentration of 50-200mg/L to prevent post-harvest rot in dragon fruit. However, He is silent on the time of the treatment and teaches spraying rather than soaking, and nothing in the prior art teaches or suggests the use of BTH to promote the formation of calluses on sweet potatoes.
KR 101815831 B1 teaches (Paragraph 0030) treating bulbous roots with ultrasonic waves to the surface of bulbs for 10 to 60 minutes using an ultrasonic generator of 20 to 90 kHz but is silent on forming a wound healing periderm.
Li teaches (Paragraph 0008, 0011) an edible film preservative for use on vegetables that contains nano silica, but is silent on performing 60Co y ray irradiation.
Hu (CN 109042852 A) teaches (Paragraph 0028) the use of potassium permanganate to disinfect a storage cellar for potatoes, but is silent on performing ultrasonication during oxidation on each part of the cellar. 
Davis teaches (lines 40-61) storing oranges by alternating layers of sand and oranges in a box. 
Gao teaches (Paragraph 0012, 0030, 0031) storing chestnuts by stacking and storing them in layers covered with sand, wherein a membrane tent of PE film with a thickness of 0.04-0.08 mm is placed over the storage unit such that the O2 and CO2 concentrations in the storage environment are maintained in the appropriate range of <3-5% and <10%.
As shown above, the closest prior art to the claimed invention relies on numerous references without obvious motivation to combine for every reference. In addition, the prior art fails to teach claim limitations including the use of BTH to promote the formation of calluses on sweet potatoes,  forming a wound healing periderm using ultrasonication, performing 60Co ɣ ray irradiation prior to storage, performing ultrasonication during oxidation on each part of the cellar, and mixing sand with microencapsulated preservation particles. 
The microencapsulated particles of the claim invention have benefits described in Paragraph 0063 of the Applicant’s Specification including: increase activity of antioxidant enzymes, such as SOD, CAT and the like, in the sweet potato tubers under low-temperature stress, reduce damage of reactive oxygen free radicals to plasma membranes, and decrease cold damage by changing metabolic pathways.
Thus claim 6 is allowable over the prior art as a result of containing unique limitations not found in the prior art that offer benefits in food preservation.
Claims 7-9 are allowable as a result of depending upon allowable claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792